Citation Nr: 1308138	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  08-08 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1953 to September 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for a bilateral knee condition.  

In May 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

This case was previously before the Board in October 2010, March 2011, November 2011, and August 2012 when it was remanded for further action by the originating agency.  The case has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that this case has been remanded on four previous occasions and regrets further delay; however, there is evidence that the current record before the Board is not complete and additional development is therefore required in accordance with VA's duty to assist the Veteran in acquiring evidence to support his claim.  See 38 C.F.R. § 3.159 (2012).

In August 2012, the Board remanded the case for the procurement of a medical opinion addressing the etiology of the claimed bilateral knee disability.  In a November 2012 report, a VA examiner provided an opinion against the Veteran's claim for service connection.  The opinion was based on review of the Veteran's records, including VA treatment records dated through November 2011.  The Veteran's paper and virtual claims file currently contains records from the Cleveland VA Medical Center (VAMC) dated through November 2007, but does not contain many of the records referenced by the November 2012 VA examiner. Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, any outstanding VA treatment records must be made part of the record and available to the Board for review.  

In addition, the Veteran has stated that he is in receipt of compensation from the Social Security Administration (SSA).  The claims file does not indicate what disability formed the basis of the Veteran's award of SSA benefits and these records could be relevant to his current claim for service connection.  On remand, efforts must be made to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the Veteran's complete records of treatment from the Cleveland VAMC dated from November 2007 to the present.  A copy of the June 5, 2007 orthopedic treatment record referenced by the November 2012 VA examiner should also be procured.  Associate all treatment records with the Veteran's paper or virtual claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.
2.  Contact SSA and request all medical records associated with the grant of disability benefits.  All records obtained pursuant to this request must be included in the Veteran's paper or virtual claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


